 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   TIMOTHY SEAN VINCENT,                              Case No. 1:17-cv-01578-SAB

12                  Plaintiff,                          ORDER REQUIRING DEFENDANT TO
                                                        FILE RESPONSIVE PLEADING OR SHOW
13          v.                                          CAUSE WHY THIS ACTION SHOULD
                                                        NOT BE DEEMED UNOPPOSED
14   COMMISSIONER OF SOCIAL SECURITY,
                                                        SEVEN-DAY DEADLINE
15                  Defendant.

16

17          On August 15, 2018, an order issued granting the parties stipulation to extend time for

18 briefing. Pursuant to the order, Defendant’s opposition to Plaintiff’s opening brief was due on or

19 before October 15, 2018. (ECF No. 15.) Defendant has not filed a timely opposition to
20 Plaintiff’s opening brief.

21          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

22 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

23 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

24 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

25 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

26 2000).
27 / / /

28 / / /


                                                    1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Within seven (7) days from the date of service of this order, Defendant shall

 3                  either file an opposition to Plaintiff’s opening brief or a written response to show

 4                  cause why Plaintiff’s opening brief should not be deemed unopposed.

 5          2.      Plaintiff’s reply, if any, shall be filed within fifteen (15) days from the date of

 6                  filing of Defendant’s opposition to Plaintiff’s opening brief.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        October 17, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
